Exhibit 10.3
FIFTH SUPPLEMENTAL INDENTURE
FIFTH SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
April 14, 2011, among SS&C Technologies, Inc., a Delaware corporation (the
“Company”), PC Consulting, Inc. (d.b.a. TimeShareWare), a Utah corporation and
wholly-owned subsidiary of the Company (“TSW”), and Wells Fargo Bank, National
Association, as trustee under the indenture referred to below (the “Trustee”).
W I T N E S S E T H
WHEREAS, the Company and certain of its subsidiaries have heretofore executed
and delivered to the Trustee an indenture (the “Indenture”), dated as of
November 23, 2005, providing for the issuance of $205,000,000 aggregate
principal amount of 11 3/4 % Senior Subordinated Notes due 2013 (the “Notes”),
as supplemented by the First Supplemental Indenture, dated as of April 27, 2006
(the “First Supplemental Indenture”), the Second Supplemental Indenture, dated
as of September 1, 2009 (the “Second Supplemental Indenture”), the Third
Supplemental Indenture, dated as of December 22, 2009 (the “Third Supplemental
Indenture”), and the Fourth Supplemental Indenture, dated as of April 12, 2010
(the “Fourth Supplemental Indenture” and together with the First Supplemental
Indenture, Second Supplemental Indenture and Third Supplemental Indenture, the
“Existing Supplemental Indentures”);
WHEREAS, the Indenture provides that under certain circumstances a Domestic
Subsidiary acquired by the Company after the date of the Indenture will execute
and deliver to the Trustee a supplemental indenture pursuant to which such
Domestic Subsidiary will become a Guarantor and will unconditionally guarantee
all of the Company’s obligations under the Notes and the Indenture on the terms
and conditions set forth herein (“Note Guarantee”);
WHEREAS, the Company acquired TSW on December 6, 2010;
WHEREAS, the Company desires to amend and supplement the Indenture to add TSW as
a Guarantor thereunder; and
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company, TSW and
the Trustee covenant and agree for the equal and ratable benefit of the Holders
of the Notes as follows:
1. Capitalized Terms. Capitalized terms used herein without definition will have
the meanings assigned to them in the Indenture.

 

 



--------------------------------------------------------------------------------



 



2. Note Guarantee.
(a) TSW, jointly and severally with all other Guarantors of the Notes,
unconditionally guarantees to each Holder of a Note authenticated and delivered
by the Trustee and to the Trustee and its successors and assigns, regardless of
the validity and enforceability of the Indenture, the Notes or the obligations
of the Company under the Indenture or the Notes, that:

  (i)   the principal of, interest, premium and Liquidated Damages, if any, on
the Notes will be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of
and interest on the Notes, if any, if lawful, and all other obligations of the
Company to the Holders or the Trustee thereunder or under the Indenture shall be
promptly paid in full or performed, all in accordance with the terms thereof;
and

  (ii)   in the case of any extension of time of payment or renewal of any Notes
or any of such other obligations, that same shall be promptly paid in full when
due or performed in accordance with the terms of the extension or renewal,
whether at stated maturity, by acceleration or otherwise.

(b) Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, TSW agrees that it will be jointly and severally
obligated with the other Guarantors to pay the same immediately. TSW agrees that
this is a guarantee of payment and not a guarantee of collection.
(c) TSW hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Notes or the
Indenture, the absence of any action to enforce the same, any waiver or consent
by any Holder of the Notes with respect to any provisions hereof or thereof, the
recovery of any judgment against the Company, any action to enforce the same or
any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor.
(d) TSW hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of insolvency or bankruptcy of the Company, any
right to require a proceeding first against the Company, protest, notice and all
demands whatsoever and covenants that this Note Guarantee shall not be
discharged except by complete performance of the obligations contained in the
Notes and the Indenture.
(e) TSW also agrees to pay any and all costs and expenses (including reasonable
attorneys’ fees) incurred by the Trustee or any Holder in enforcing any rights
under this Section 2.
(f) If any Holder or the Trustee is required by any court or otherwise to return
to the Company, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Company or the Guarantors, any
amount paid either to the Trustee or such Holder, this Note Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.

 

- 2 -



--------------------------------------------------------------------------------



 



(g) TSW agrees that it shall not be entitled to any right of subrogation in
relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby. TSW further agrees that,
as between the Guarantors, on the one hand, and the Holders and the Trustee, on
the other hand, (x) the maturity of the obligations guaranteed hereby and under
the Indenture may be accelerated as provided in Article 6 of the Indenture for
the purposes of the Note Guarantees, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby or under the Indenture, and (y) in the event of any
declaration of acceleration of such obligations as provided in Article 6 of the
Indenture, such obligations (whether or not due and payable) shall forthwith
become due and payable by the Guarantors for the purpose of the Note Guarantees.
(h) TSW shall have the right to seek contribution from any non-paying Guarantor
so long as the exercise of such right does not impair the rights of the Holders
under the Note Guarantees.
(i) This Note Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Company for liquidation
or reorganization, should the Company become insolvent or make an assignment for
the benefit of creditors or should a receiver or trustee be appointed for all or
any significant part of the Company’s assets, and shall, to the fullest extent
permitted by law, continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Notes are, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee on the Notes or Note Guarantees, whether as a “voidable
preference,” “fraudulent transfer” or otherwise, all as though such payment or
performance had not been made. In the event that any payment or any part
thereof, is rescinded, reduced, restored or returned, the Notes shall, to the
fullest extent permitted by law, be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
(j) In case any provision of this Note Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired hereby.
(k) Each payment to be made by TSW in respect of this Note Guarantee shall be
made without set-off, counterclaim, reduction or diminution of any kind or
nature.
3. Subordination of Note Guarantee.
The obligations of TSW under this Note Guarantee pursuant to this Supplemental
Indenture shall be junior and subordinated to the prior payment in full in cash
or cash equivalents, or such payment duly provided for to the satisfaction of
the holders of such Guarantor Senior Debt, of the Guarantor Senior Debt of TSW
on the same basis as the Notes are junior and subordinated to Senior Debt of the
Company. For the purposes of the foregoing sentence, the Trustee and the Holders
shall have the right to receive and/or retain payments by TSW only at such times
as they may receive and/or retain payments in respect of the Notes pursuant to
the Indenture, including Article 12 thereof, each of the Existing Supplemental
Indentures and this Supplemental Indenture.

 

- 3 -



--------------------------------------------------------------------------------



 



4. Limitation on Guarantor Liability.
TSW and, by its acceptance of Notes, each Holder, hereby confirm that it is the
intention of all such parties that this Note Guarantee not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to this Note Guarantee. To
effectuate the foregoing intention, the Trustee, the Holders and TSW hereby
irrevocably agree that the obligations of each Guarantor shall be limited to the
maximum amount as will, after giving effect to such maximum amount and all other
contingent and fixed liabilities of such Guarantor that are relevant under such
laws and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under Article 10 of the
Indenture, the applicable Existing Supplemental Indenture or this Supplemental
Indenture, result in the obligations of such Guarantor under its Note Guarantee
not constituting a fraudulent conveyance or fraudulent transfer under applicable
law. Each Guarantor that makes a payment under its Note Guarantee shall be
entitled upon payment in full of all guaranteed obligations under the Indenture,
the applicable Existing Supplemental Indenture or this Supplemental Indenture to
a contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
GAAP.
5. Execution and Delivery.
(a) To evidence its Note Guarantee set forth in Section 2, TSW hereby agrees
that a notation of such Note Guarantee substantially in the form of Exhibit D to
the Indenture shall be endorsed by an officer of TSW on each Note authenticated
and delivered by the Trustee after the date hereof and that this Supplemental
Indenture shall be executed on behalf of TSW by its President or one of its Vice
Presidents.
(b) TSW hereby agrees that its Note Guarantee set forth in Section 2 shall
remain in full force and effect notwithstanding the absence of the endorsement
of any notation of such Guarantee on the Notes.
(c) If an Officer whose signature is on this Supplemental Indenture no longer
holds that office at the time the Trustee authenticates any Note, this Note
Guarantee will be valid nevertheless.
(d) The delivery of any Note by the Trustee, after the authentication thereof
under the Indenture, shall constitute due delivery of the Note Guarantee set
forth in this Supplemental Indenture on behalf of TSW.

 

- 4 -



--------------------------------------------------------------------------------



 



6. Subrogation.
Each Guarantor shall be subrogated to all rights of Holders of Notes against the
Company in respect of any amounts paid by any Guarantor pursuant to the
provisions of Section 2 hereof, Section 2 of the applicable Existing
Supplemental Indenture or Section 10.01 of the Indenture; provided that, if an
Event of Default has occurred and is continuing, no Guarantor shall be entitled
to enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Company under the
Indenture or the Notes shall have been paid in full.
7. Benefits Acknowledged.
TSW acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Indenture and that the guarantee and
waivers made by it pursuant to its Note Guarantee are knowingly made in
contemplation of such benefits.
8. Release of Note Guarantee.
(a) A Note Guarantee by a Guarantor shall be automatically and unconditionally
released and discharged, and no further action by such Guarantor, the Company or
the Trustee is required for the release of such Guarantor’s Note Guarantee:

  (i)   in connection with any sale or other disposition of all or substantially
all of the assets of that Guarantor (including by way of merger or
consolidation) to a Person that is not (either before or after giving effect to
such transaction) the Company or a Restricted Subsidiary of the Company, if the
sale or other disposition does not violate Section 4.10 of the Indenture;    
(ii)   in connection with any sale or other disposition of all of the Capital
Stock of that Guarantor to a Person that is not (either before or after giving
effect to such transaction) Sunshine or a Restricted Subsidiary of Sunshine, if
the sale or other disposition does not violate Section 5.01 of the Indenture;  
  (iii)   if the Company designates such Guarantor as an Unrestricted Subsidiary
in accordance with Section 4.18 of the Indenture;     (iv)   if the Company
exercises its legal defeasance option or covenant defeasance pursuant to
Section 8.01 of the Indenture; or     (v)   if such Guarantor is released and
discharged from all of its Indebtedness under the Credit Agreement and all of
its guarantees of any Indebtedness outstanding under the Credit Agreement and
all obligations under any of the Company’s other Indebtedness or any
Indebtedness of the Guarantors;

such Guarantor delivering to the Trustee an Officer’s Certificate and an Opinion
of Counsel, each stating that all conditions precedent provided for in the
Indenture relating to such transaction have been complied with in all material
respects.
(b) At the request and at the expense of the Company, the Trustee shall execute
and deliver any instrument evidencing such release.

 

- 5 -



--------------------------------------------------------------------------------



 



9. Guarantors May Consolidate, Etc. on Certain Terms.
(a) Except as set forth in Section 10.07 of the Indenture, Section 8 of the
applicable Existing Supplemental Indenture or Section 8 of this Supplemental
Indenture, no Guarantor may sell or otherwise dispose of all of its assets to,
or consolidate with or merge with or into (whether or not such Guarantor is the
surviving Person), another Person, other than the Company or another Guarantor,
unless: (i) immediately after giving effect to such transaction, no Default or
Event of Default exists and (ii) either (A) subject to Section 10.07 of the
Indenture, Section 8 of the applicable Existing Supplemental Indenture and
Section 8 of this Supplemental Indenture, the Person acquiring the property in
any such sale or disposition or the Person formed by or surviving any such
consolidation or merger unconditionally assumes all the obligations of that
Guarantor under the Indenture, the applicable Existing Supplemental Indenture,
this Supplemental Indenture, its Note Guarantee and the Registration Rights
Agreement on the terms set forth herein or therein, pursuant to a supplemental
indenture in form and substance reasonably satisfactory to the Trustee; or
(B) the Net Proceeds of such sale or other disposition are applied in accordance
with the applicable provisions of the Indenture, including without limitation
Section 4.10 thereof.
(b) In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the Note
Guarantee endorsed upon the Notes and the due and punctual performance of all of
the covenants and conditions of the Indenture, the applicable Existing
Supplemental Indenture and this Supplemental Indenture to be performed by the
Guarantor, such successor Person will succeed to and be substituted for the
Guarantor with the same effect as if it had been named as a Guarantor under the
Indenture, the applicable Existing Supplemental Indenture or this Supplemental
Indenture. All the Note Guarantees so issued will in all respects have the same
legal rank and benefit under the Indenture, the applicable Existing Supplemental
Indenture and this Supplemental Indenture as the Note Guarantees theretofore and
thereafter issued in accordance with the terms of the Indenture, the applicable
Existing Supplemental Indenture and this Supplemental Indenture as though all of
such Note Guarantees had been issued at the date of the execution hereof.
(c) Except as set forth in Articles 4 and 5 of the Indenture, and
notwithstanding clauses (a)(ii)(A) or (B) above, nothing contained in the
Indenture, the applicable Existing Supplemental Indenture, this Supplemental
Indenture or in any of the Notes will prevent any combination or merger of a
Guarantor with or into the Company or another Guarantor, or will prevent any
sale or conveyance of the property of a Guarantor as an entirety or
substantially as an entirety to the Company or another Guarantor.
10. No Recourse Against Others. No past, present or future director, officer,
employee, incorporator, stockholder or agent of any Guarantor, as such, will
have any liability for any obligations of the Company or the Guarantor under the
Notes, any Note Guarantees, the Indenture, the applicable Existing Supplemental
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder of the
Notes by accepting a Note waives and releases all such liability. The waiver and
release are part of the consideration for issuance of the Notes. Such waiver may
not be effective to waive liabilities under the federal securities laws and it
is the view of the Securities and Exchange Commission that such a waiver is
against public policy.

 

- 6 -



--------------------------------------------------------------------------------



 



11. New York Law to Govern. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
12. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy will be an original, but all of them together
represent the same agreement.
13. Effect of Headings. The Section headings herein are for convenience only and
will not affect the construction hereof.
14. The Trustee. The Trustee will not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by TSW and the Company.
[Remainder of Page Intentionally Left Blank.]

 

- 7 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

            SS&C TECHNOLOGIES, INC.
      By:   /s/ Patrick J. Pedonti         Name:   Patrick J. Pedonti        
Title:   Senior Vice President and Chief Financial Officer        PC CONSULTING,
INC.
      By:   /s/ Patrick J. Pedonti         Name:   Patrick J. Pedonti       
Title:   Senior Vice President and Treasurer       
WELLS FARGO BANK, NATIONAL ASSOCIATION,
As Trustee
      By:   /s/ Martin Reed         Name:   Martin Reed         Title:   Vice
President   

[Signature Page to Fifth Supplemental Indenture]

 

 